NOT DESIGNATED FOR PUBLICATION


                                  STATE OF LOUISIANA

                                   COURT OF APPEAL

                                     FIRST CIRCUIT


                                  NUMBER 2021 CA 1467




                   SUCCESSION OF KENNETH GREGORY DUSSOR


                                               Judgment Rendered:     AN 0 6 2022
JA 1

                                    Appealed from the
                           Twenty -Second Judicial District Court
                            in and for the Parish of St. Tammany
                                    State of Louisiana
                                Docket Number 2020- 31212


                       Honorable Raymond Childress, Judge Presiding




       Brainerd S. Montgomery             Counsel for Plaintiff/Appellant,
       New Orleans, LA                    Renae Bernard Dussor, natural tutrix
                                          of the minor children Sara Ann Dussor
                                          and Sadie Brianne Dussor

       Ryan Scafidel                      Counsel for Defendants/ Appellees,
       Whitney Clark                      Keli Meldean Dussor Burgess,
   New Orleans, LA
                                          Individually and as Administratrix,,and
            and
                                          Kadi Florence Dussor Carroll
   Kyle S. Sclafani
   Lakeisha Bruner
   New Orleans, LA




                  BEFORE: WHIPPLE, C.J., PENZATO, AND HESTER, JJ.
  WHIPPLE, C.J.


         This is an appeal on behalf of two minor children from the trial court' s

 judgment in a succession proceeding sustaining the defendants'                        exception of no



  cause of action and dismissing with prejudice the minor children' s claims seeking
 reduction of excessive inter vivos donations allegedly made by their father in the

 three years prior to his death that may have impinged on their legitime and seeking
 to have their forced portions of their father' s succession mass awarded to them.
 For the following reasons, we reverse and remand.

                         FACTS AND PROCEDURAL HISTORY

         Kenneth Gregory Dussor died on September 3,                  2020.      On December 23,


 2020, Keli Meldean Dussor Burgess filed a petition for probate of Mr. Dussor' s
 statutory will and to be appointed independent executrix              of the succession.         In the


 petition, she alleged that Mr. Dussor had four children: ( 1) Keli Meldean Dussor

 Burgess, born April 19, 1983; (
                                       2) Kadi Florence Dussor Carroll, born July 9, 1985;
  3) Sara Ann Dussor,'      born February 23, 2004; and ( 4) Sadie Brianne Dussor, born
 July 28, 2005.    The trial court ordered that the will be recorded, filed, and executed

 in accordance with its terms and further ordered that Keli be appointed as
independent executrix.


        Thereafter, on February 18, 2021, Renae Bernard Dussor,2 as natural tutrix

of her minor children Sara and Sadie, filed a Petition for Reduction of Excessive
Donations, naming Keli and Kadi            as defendants. In the petition, she averred that


under the terms of Mr. Dussor' s will, he had bequeathed all of his property with
which he died possessed in equal portions to his four children, Keli, Kadi, Sara,



       We note that Sara' s name was spelled both " Sara" and " Sarah" throughout the record.
Because her name is first (although not consistently) spelled " Sara" in the Petition for Reduction
of Excessive Donations filed on her behalf, we will refer to her as " Sara."
       2While Ms. Dussor' s maiden name is spelled both ` Barnard"             and "   Bernard"   in her
Petition for Reduction of Excessive Donations, it is spelled `Bernard" in subsequent filings.
                                                 Q
 and Sadie, and that Sara and Sadie, as minor children and forced heirs of Mr.

 Dussor, were entitled to their legitimes as provided by law.          According to the

 allegations of the petition, during the three- year period preceding his death, Mr.
 Dussor made certain inter vivos donations and/ or other transactions for inadequate

 consideration to Keli and Kadi that impinged on the forced portion or the legitimes

 of Mr. Dussor' s forced heirs, Sara and Sadie. Thus, Ms. Dussor, as natural tutrix

 of Sara and Sadie, sought to have Sara and Sadie recognized as Mr. Dussor' s
 forced heirs and entitled to their legitimes of Mr. Dussor' s estate, "     which should



 not be calculated until such time as may be required by Petitioner to conduct
 discovery to determine if the alleged donations inter vivos and/ or other transactions
 require a reduction in the [ disposable] portion of [Mr. Dussor' s]    estate to protect


 the legitime of [Mr. Dussor' s] forced[ d] heirs." She further sought judgment, after

 due proceedings, reducing the disposable portion of Mr. Dussor' s estate as required
 by law and awarding Sara and Sadie the forced      portion of the estate.    Ms. Dussor


also filed discovery requests, seeking information from Keli,           as independent


executrix, regarding the assets of Mr. Dussor in the three years preceding his death,
the transfer of any property in the three years prior to his death, and any life

insurance policies issued to Mr. Dussor that were in effect at the time of his death.

       In response to the discovery requests, Keli and Kadi filed a motion for
extension of time to respond.       Additionally, in response to the Petition for

Reduction of Excessive Donations, Keli and Kadi filed a peremptory exception
raising the objection of no cause of action, averring that in his will, which they
alleged was incorporated by reference in the Petition for Reduction of Excessive
Donations, Mr. Dussor had clearly expressed his intent to dispense with collation
and deem any gifts made prior to his death    an extra portion.   Keli and Kadi further

averred in support of their exception that there were no facts alleged in the Petition
for Reduction of Excessive Donations to support a cause of action for collation or

                                          3
  reduction and that the allegation that " on information and belief' donations were


 made by Mr. Dussor that impinged on Sara and Sadie' s legitimes was a legal

 conclusion, insufficient to survive an exception of no cause of action.

         Following a hearing on the exception, the trial court, in oral reasons, stated

 that " calling for collation in a case where it was specifically stated, in the will, that

     there' s not to be collation, I don' t see how I have any choice, other than to grant
 their Exception of No Cause, as it pertains to that."                     Accordingly, by judgment

 dated July 13, 2021, the trial court sustained Keli and Kadi' s exception of no cause

 of action and dismissed with prejudice the Petition for Reduction of Excessive

 Donations filed by Ms. Dussor on behalf of Sara and Sadie. 3 In the judgment, the

 trial court further ordered that Keli and Kadi' s motion for extension of time to

 respond to discovery was moot.

         From this judgment, Ms. Dussor appeals, contending that the trial court

 committed legal error: ( 1)        in sustaining the exception of no cause of action on the

 erroneous application of law relating to "              real"   or " actual"   collation, rather than


  fictitious"
                collation in the context of forced heirship, as mandated by law to
determine the active mass of the decedent' s estate, necessary to calculate the

forced portion reserved to the forced heirs, and in rendering moot the issue of
discovery relating thereto;         and (   2)   in rendering moot Sara and Sadie' s right to

pretrial discovery, thereby denying them the right to conduct discovery related to
alleged inter vivos donations made by Mr. Dussor to Keli and Kadi during the
relevant period, required to calculate the forced portion of Mr. Dussor' s estate, and



        3T the extent that Ms. Dussor' s first name is spelled " Renea" instead of "Renae" in the
judgment on appeal, we note that the misspelling of a party' s name in a judgment is an error of
phraseology,    which can be corrected by amendment pursuant to LSA-C. C.P.                  art.   1951.
Cleartrac, LLC v. Lanrick Contractors LLC, 2020- 0175 ( La. App. 1"
6536929, * 2 n. 5 ( unpublished).
                                                                                Cir. 11/ 6/ 20), 2020 WL
                                Moreover, as a reviewing court, we are vested with the authority
to correct obvious errors in judgments of the trial court, which could have been corrected if
brought to the attention of the court below. See Marsh Advantage America v Orleans Parish
School Board, 2008- 0004 ( La. App. 4"       Cir. 10/ 08/ 08),   995 So. 2d 53, 59, writ denied, 2008-
2635 ( La. 1/ 16/ 09), 998 So. 2d 103; see also LSA- C. C. P. art. 2164.



                                                    11
 discovery related to " the apparent arbitrary breach of the fiduciary duty" owed by

 the independent executrix to render a full and fair disclosure of all facts that
 materially affect rights and interests of Mr. Dussor' s forced heirs.

                                       DISCUSSION


          The purpose of the peremptory exception raising the objection of no cause of

 action is to determine the sufficiency in law of the petition by determining whether
 the law affords a remedy on the facts alleged in the pleading.               Calloway v.

 Lobrano, 2016- 1170 ( La. App.       1St Cir. 4/ 12/ 17), 218 So. 3d 644, 648; see LSA-

 C. C. P. art. 927.
                      An exception of no cause of action is triable solely on the face of
 the petition and any annexed documents thereto.              See LSA- C. C.P.   art.   931.

 Dodson &
               Hooks, APLC v. Louisiana Community Development Capital Fund
 Inc.,
         2019- 1516, 2019- 1517 ( La. App.   1St Cir. 12/ 30/ 20), 318 So. 3d 939, 945. The


 only evidence that may be considered on an exception of no cause of action is that
annexed to the petition,      unless the evidence is admitted without objection to

enlarge the petition.    Dodson &   Hooks, APLC, 318 So. 3d at 945.

         The burden of demonstrating that no cause of action has been stated rests
with the exceptor.
                        For purposes of the exception, the well -pleaded facts in the

petition and the facts shown in any documents annexed thereto must be accepted as
true.    Dodson &
                      Hooks APLC, 318 So. 3d at 944; Gauthier v. Ard, 2018- 0862
 La. App. 1st Cir. 7/ 23/ 19), 2019 WL 3311975, * 2 ( unpublished).
                                                                    Thus, the only

issue at the trial of the exception is whether, on the face of the petition and annexed
documents, the plaintiff is legally   entitled to the relief sought. Calloway, 218 So.

3d at 648.
              Every reasonable interpretation must be accorded the language of the
petition in favor of maintaining its sufficiency and affording the plaintiff the
opportunity to present evidence at trial.        A petition should not be dismissed for

failure to state a cause of action unless it appears beyond doubt that the plaintiff


                                             E
 can prove no set of facts in support of any claim that would entitle him to relief.
 Calloway, 218 So. 3d at 648.


        Moreover, when a petition states a cause of action as to any ground or
 portion of the demand, an exception raising the objection of no cause of action
 must be overruled.      Thus, if the petition sets forth a cause of action, none of the

 other causes of action may be dismissed based on an exception pleading the
 objection of no cause of action.
                                      Further, any doubts are resolved in favor of the

 sufficiency of the petition. Calloway, 219 So. 3d at 649.


       Because the exception raises a question of law, on review, the appellate

 court conducts a de novo review of the trial court' s ruling sustaining an exception
 of no cause of action.    Dodson & Hooks APLC, 318 So. 3d at 945. The question


 on appeal is whether, in the light most favorable to the plaintiff, and with every
 doubt resolved in the plaintiff's favor, the petition states any valid cause of action
 for relief. Gauthier, 2019 WL 3311975     at *   3.


       As set forth above, in her Petition for Reduction of Excessive Donations,
Ms.   Dussor alleged that Sara and Sadie,         as minor children at the time of Mr.

Dussor' s death,
                      were his forced heirs and sought to protect their legitimes.
Specifically,   she
                       sought a determination of whether any alleged excessive

donations made by Mr. Dussor to Keli and Kadi in the three years preceding his
death impinged on Sara and Sadie' s legitimes, thus requiring reduction of the
disposable portion of Mr. Dussor' s      estate,
                                                       Keli and Kadi had the burden of

showing that on the face of the petition and any annexed documents, Ms. Dussor is

not entitled to the relief sought and can prove no set of facts in support of any
claim that would entitle her to relief. See Calloway, 218 So. 3d at 648.
      In support of their exception, Keli and Kadi contended that: (            1)   in Mr.

Dussor' s will, which Ms.
                              Dussor incorporated by reference in her Petition for
Reduction of Excessive Donations, Mr. Dussor            explicitly memorialized his intent
  to dispense with collation and to deem any gifts made prior to his death an extra
  portion by stating, " I   specifically dispense all of my forced heirs from collating any
  gift received from me whether inter vivos or by reason of my death, and any such
  gift shall be deemed an extra portion"';          and (   2) the allegation in Ms. Dussor' s


  petition that "
                    on information and belief' donations were made by Mr. Dussor that
  impinged on the minor heirs' legitimes is a legal conclusion, which she failed to
  support with alleged facts.


         Initially, we note that despite Keli and Kadi' s assertion that because Ms.
 Dussor " reference[ d]"    Mr. Dussor' s will in her petition, the will was incorporated

 in the petition and could be considered on trial of the exception, Ms. Dussor did
 not annex or attach the will to her petition.              Thus,   it formed no part of her

 pleadings.     As such,
                            it could only be considered if admitted by stipulation or
 without objection.
                         See Woodland Ridge Association v Can elosi, 94- 2604 ( La.
 App. I" Cir. 10/ 6/ 95),   671 So. 2d 508, 510- 511; Marceaux v. Bouillion, 464 So. 2d
 773, 773- 774 ( La. App.     1St Cir. 1985).   Moreover, Ms. Dussor' s mere reference to

 Mr. Dussor' s will in her petition did not sanction its introduction into evidence at
 the hearing on the exception, and there is nothing in the record to indicate that the
 will was in fact admitted into evidence. See Woodland Ridge Association, 671 So.

2d at 511;    Marceaux, 464 So. 2d at 773- 774. Accordingly, we conclude that the

trial court erred in considering Mr. Dussor' s will in ruling on Keli and Kadi' s
exception of no cause of action.
                                       On review, we may consider only the allegations
in Ms. Dussor' s petition,
                           which we must accept as true,
                                                                         in determining the
sufficiency of the pleading.

       While Ms.
                      Dussor did allege in her Petition for Reduction of Excessive
Donations that under the terms of Mr. Dussor' s will, he bequeathed all of the


       4We observe that while Keli and Kadi contend that in his will, Mr. Dussor dispensed with
the requirement that his " forced heirs" collate any gift received from him, they do not contend
                                                7
  property of which he died possessed in equal portions to his four children, Kell,

  Kadi, Sara, and Sadie, she made no allegation therein of any provision in the will
 dispensing with collation.         Moreover,        as explained by the Louisiana Supreme

 Court in Succession of Doll v.            Doll, 593       So. 2d    1239,   1251 ( La. 1992),        a



 distinction must be drawn between fictitious collation ordered by LSA-C.C. art.
  1505 and the right to demand actual or real collation.

            Forced heirs have a right to receive a certain percentage of the decedent' s

 estate pursuant to LSA- C. C. arts. 1493, et seq. Cleaver v. Western National Life

 Insurance Compal, 2014- 0972 ( La. App.                1St Cir. 7/ 28/ 15), 180 So. 3d 406, 411,

 writ denied, 2015- 1619 ( La. 10/ 30/ 15),            179 So. 3d 617.           The portion of a


 decedent' s property reserved for forced heirs is called the forced portion, and the
 remainder is called the disposable portion. LSA- C. C. art. 1495. Forced heirs are

 descendants of the first degree who, at the time of the death of the decedent, are

 twenty-three years of age or younger or descendants of the first degree of any age
 who at the time of the decedent' s death are permanently incapable of caring for
themselves or administering their estates due to mental incapacity or physical
infirmity. LSA- C. C. art.       1493( A).    A forced heir may not be deprived of the

portion of the decedent' s estate reserved to him by law, called the legitime, unless
the decedent has just cause to disinherit him. LSA- C. C. art. 1494.

        In order to determine the forced portion and the disposable portion of the
decedent' s estate, the mass of the succession must be calculated pursuant to LSA-
C. C. art. 1505, a process referred to       as "   fictitious collation." Succession of Doll,

593 So. 2d at 1251 (      emphasis added);          Cleaver, 180 So. 3d at 411.       Pursuant to

LSA- C. C. art. 1505( A),
                              an aggregate is formed of all property belonging to the
decedent at the time of his death from which any debts owed by the estate are


that they are forced heirs either by virtue of their   age or any other basis.   See LSA-C. C. art.
1493( A).



                                                N.
 subtracted, and to that aggregate, property disposed of by donation inter vivos

 within three years of the decedent' s death ( according to its value at the time of

 donation) is fictitiously added. Thus, fictitious collation is a simple paper return as

 the method to calculate the forced and disposable            portions.     Succession of Doll,

 593 So. 2d at 1251.


         Once the active mass of the succession is so determined and the disposable

 portion calculated ( taking into consideration the number of forced heirs),             donations

 mortis causa may be reduced to satisfy the forced heirs' legitimes.              LSA- C. C. art.

 1507.
           Moreover, if the succession assets are not sufficient to satisfy the legitime,
 the forced heirs may then bring an action for reduction against donees of any inter
 vivos donations made within three years of the decedent' s death. LSA-C. C. art.

 1508; Cleaver, 180 So. 3d at 411- 412. Fictitious collation' s remedy of reduction,


 which is predicated on the impingement of the legitime, may be demanded by
 forced heirs against any recipient of an excessive donation made within the three-
year look -back period. See LSA- C. C. art. 1508 & Succession of Doll, 593 So. 2d

at 1251.


         Actual collation, on the other hand, depends upon the existence of


inequality in the disposition of the ancestor' s estate and may be demanded by, and
from, descendants coming to the      succession.    Whereas the test for reduction is the

ultimate value of the estate, the crucial consideration in actual collation is the

benefit or advantage to the heir, regardless of the depletion of the estate.

Succession of Doll, 593 So. 2d       at 1251.
                                                 The starting point for any analysis of
actual collation is LSA- C. C. art. 1227.       Cleaver, 180 So. 3d at 412.          Louisiana

Civil Code article      1227 defines "   collation,"   i. e., "   actual   collation,"   as "   the


supposed or real return to the mass of the succession which an heir makes of

property which he received in advance of his share or otherwise, in order that such
property may be divided together with the other effects of the succession."

                                            X
 Collation is founded on the equality which must be naturally observed between
 children,
                who divide among them the succession               of their father, and on the


 presumption that what was given or bequeathed to children by their ascendants was

 so disposed of in advance of what they might one day expect from their succession.
 LSA-C. C.       art.   1229.
                                The right to demand actual collation is confined to

 descendants of the first degree who qualify as forced heirs and only applies with
 regard to gifts made within the three years prior to the decedent' s death. LSA- C. C.

 art. 1235.



         Collation is always presumed where it has not been expressly forbidden,
 LSA-C. C. art. 1230, except where the donations              and legacies " have been made to


 them expressly as an advantage over their coheirs and besides their portion."              LSA-

 C. C.   art.   1228.        Thus,
                                     the donor may expressly dispense           with    collation.



 Nonetheless, the right of the donor to dispense with collation is limited by LSA-
 C. C. art. 1231, which provides that things         given to children " shall not be collated,


if the donor has formally expressed his will that what he thus gave was an
advantage       or   extra   part,
                                     unless the value of the object given exceed the

disposable portion, in which case the excess is subject to collation."                 LSA- C. C.

art. 1231 ( emphasis added).


         Thus, LSA-C. C. art. 1231 makes it clear that even where there is a formal
dispensation of collation, the dispensation of collation cannot result in an


impingement on the forced portion or legitimes of the donor' s forced heirs.
Rather, as set forth in LSA- C. C.        art. 1234, "[   i] f, upon calculation of the value of

advantages thus given, and of the other effects remaining in the succession, such

remaining part should prove insufficient to give to the other children their
legitimate portion [ i.e., their legitimes], the donee would then be obliged to collate


the sum by him received, as far as necessary to complete such portion ...."



                                                10
          Turning to the case at hand, based on our examination of Ms. Dussor' s

  petition, it is apparent that, in part, she is seeking a determination of the active

  mass of Mr. Dussor' s succession, to which she seeks to have any donations inter

  vivos made by Mr. Dussor to Keli and Kadi in the three years preceding his death
   fictitiously collated," pursuant to LSA- C. C. art. 1505( A),            so that the forced and

 disposable portions of Mr. Dussor' s estate may be calculated, as necessary to

 further determine if there has been an impingement on the legitimes of Sara and
 Sadie.
           Accordingly, insofar as Ms. Dussor' s petition demands fictitious collation

 as required by LSA-C.C. art. 1505( A) to determine the active mass of Mr. Dussor' s

 succession and, thus, the forced portion to which Sara and Sadie are entitled by
 law, the trial court erred in sustaining Keli and Kadi' s exception of no cause of
 action and dismissing Ms. Dussor' s claims on behalf of Sara and Sadie with

 prejudice.'
               See generally Cleaver, 180 So. 3d at 411- 413.

        Having found that the trial court erred in sustaining Keli and Kadi' s
 exception of no cause of action and dismissing Ms. Dussor' s claims with prejudice,

 we likewise conclude that the trial court erred in further ruling that Keli and Kadi' s
motion for extension of time to respond to Ms. Dussor' s discovery requests was




       5To the extent that Ms. Dussor further asserts, on behalf of her minor children Sara and
Sadie, a claim for reduction pursuant to LSA-C.C. art. 1508 in the event that any such inter
vivos donations may impinge on Sara and Sadie' s legitimes, we agree with Keli and Kadie' s
contention in support of their exception of no cause of action that Ms. Dussor did not allege any
particular facts in support of that claim at this   stage of the proceedings.   However, as set forth
above, when a petition states a cause of action as to any ground or portion of the demand, an
exception raising the objection of no cause of action must be overruled and none of the other
causes of action may be dismissed based on an exception pleading the objection of no cause of
action. Calloway, 218 So. 3d at 649.


                                                    11
  moot.
           Accordingly, that portion of the trial court' s judgment is also reversed.6
                                            CONCLUSION


          For the above and foregoing               reasons,
                                                               the trial court' s July 13,         2021


  judgment, sustaining the exception of no cause of action filed by Keli Meldean
  Dussor Burgess and Kadi Florence Dussor Carroll and dismissing with prejudice
  the claims of Renae Bernard Dussor ( incorrectly              spelled " Renea Bernard Dussor"

  in the judgment),
                         as natural tutrix of Sara Ann Dussor and Sadie Brianne Dussor,

  and further ordering that the Motion for Extension of Time to Respond to
  Discovery and Incorporated Memorandum in Support is moot, is reversed in its
 entirety.   This matter is remanded for further proceedings consistent with the views
 expressed herein.
                         Costs of this appeal are assessed equally against Keli Meldean
 Dussor Burgess and Kadi Florence Dussor Carroll.

         REVERSED AND REMANDED.




         While Ms. Dussor alleges in support of her second assignment of error on appeal that
Keli breached her duties as independent executrix of the Succession of Mr. Dussor in the
calculation of the active mass of the succession, we note that Ms. Dussor' s petition does not set
forth any allegation or cause of action regarding breach of duties of the executrix, nor did she
present this issue to the trial court, in opposition to the exception or at the hearing on the
exception,  as a basis for her inability to ascertain facts to support her allegations of excessive
inter vivos donations.

        As a general rule, appellate courts will not consider issues that were not raised in the
pleadings, were not addressed by the trial court, or are raised for the first time on appeal.
KJMonte Investments. LLC v. Acadian Properties Austin LLC, 2020-0204 ( La. App. Pt Cir.
12/ 30/ 20),
             319 So. 3d 354, 361; see also Uniform Rules, Courts of Appeal, Rule 1- 3. Moreover,
as set forth above, the only issue at the trial of the exception is whether, on the face of the
petition and annexed documents, the plaintiff is legally
218 So. 3d at 648.
                                                            entitled to the relief sought. Calloway,
                     Accordingly, because Ms. Dussor did not set forth any allegations of breach
of duties by the executrix in her petition or in opposition to the exception of no cause of action in
the trialbycourt
duties      Keli below, the issueexecutrix
                 as independent   of whetheris not
                                               she before
                                                   has stated
                                                          us. a cause of action for breach of fiduciary

                                                  12